Name: Commission Regulation (EEC) No 3871/87 of 22 December 1987 altering the export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 87 Official Journal of the European Communities No L 363/57 COMMISSION REGULATION (EEC) No 3871/87 of 22 December 1987 altering the export refunds on fruit and vegetables export refunds on agricultural products was established by Regulation (EEC No 3846/87 (*) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 3152/87 to the information at present available to the Commission, that the export refunds at present in force should be altered as shown in the Annex to this Regula ­ tion, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular Article 30 (5) thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), and in particular Article 15 thereof, Whereas the export refunds on fruit and vegetables were fixed by Regulation (EEC) No 3152/87 (4); Whereas, following the introduction of the combined nomenclature by Council Regulation (EEC) No 2658/87, the nomenclature applicable from 1 January 1988 to HAS ADOPTED THIS REGULATION : Article 1 The export refunds on fruit and vegetables fixed in the Annex to Regulation (EEC) No 3152/87 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. ' Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 119, 8 . 5 . 1986, p. 46. 0 OJ No L 256, 7 . 9 . 1987, p. 1 . (4) OJ No L 300, 23 . 10 . 1987, p. 19 . O OJ No L 366, 24. 12. 1987, p. 1 . 23 . 12. 87No L 363/58 Official Journal of the European Communities ANNEX to the Commission Regulation of 22 December 1987 altering the export refunds on fruit and vegetables (ECU/100 kg net) Product code Destination of refund (') Amount of refund (2) 0702 00 10 100 0702 00 10 900 0702 00 90 100 0702 00 90 900 0802 12 90 000 0802 21 00 000 0802 22 00 000 0802 31 00 000 0805 10 11 100 0805 10 11 300 0805 10 11 900 0805 10 15 100 0805 10 15 300 0805 10 15 900 0805 10 19 100 0805 10 19 300 0805 10 19 900 0805 10 21 100 0805 10 21 300 0805 10 21 900 0805 10 25 100 0805 10 25 300 0805 10 25 900 0805 10 29 100 0805 10 29 300 0805 10 29 900 0805 10 31 100 0805 10 31 300 0805 10 31 900 0805 10 35 100 0805 10 35 300 0805 10 35 900 0805 10 39 100 0805 10 39 300 0805 10 39 900 0805 10 41 100 0805 10 41 300 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 4,50 4,50 9,67 7,50 14,51 14,00 8,00 5,32 14,50 9,67 17,00 12,00 14,50 9,67 8,00 5,32 14,50 9,67 8,00 5,32 14,50 9,67 17,00 12,00 14,50 9,67 8,00 5,32 14,50 9,67 8,00 5,32 14,50 9,67 17,00 . 12,00 14,50 9,67 8,00 5,32 14,50 9,67 8,00 5,32 14,50 9,67 23. 12. 87 Official Journal of the European Communities No L 363/59 (ECU/100 kg net) Product code Destination of refund (') Amount of refund (2) 0805 10 41 900 0805 10 45 100 0805 10 45 300 0805 10 45 900 0805 10 49 100 0805 10 49 300 0805 10 49 900 0805 20 50 100 0805 20 50 900 0805 30 10 100 0805 30 10 900 0806 10 11 100 0806 10 11 300 0806 10 11 900 0806 10 15 100 0806 10 15 300 0806 10 15 900 0806 10 19 100 0806 10 19 300 0806 10 19 900 0808 10 91 100 0808 10 91 910 0808 10 91 990 0808 10 93 100 0808 10 93 910 0808 10 93 990 0808 10 99 100 0808 10 99 910 0808 10 99 990 0809 30 00 110 0809 30 00 190 0809 30 00 900 01 09 01 09 01 09 01 09 01 09 02 03 02 03 02 03 17,00 12,00 14,50 9,67 8,00 5,32 14,50 9,67 7,25 15,00 10,00 10,50 10,50 10,50 10,50 10,50 10,50 12,00 4,00 12,00 4,00 12,00 4,00 _ } (') The destinations are as follows : 01 Countries or States with a planned economy in central or eastern Europe and Yugoslavia, 02 Botswana, Lesotho, Swaziland, Zambia, Malawi, Mozambique, Tanzania, Kenya, Rwanda, Burundi, Uganda, Somalia, Madagascar, Comoros, Mauritius, Sudan, Ethiopia, Djibouti, the countries of the Arabian peninsu ­ la including the territories attached thereto (Saudi Arabia, Bahrain, Qatar, Kuwait, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah , Ajman, Umm al Qaiwain, Fujairah and Ras al Khaimah), Yemen Arab Republic and People's Democratic Republic of Yemen), Iran, Iraq and Jordan, 03 Countries and territories of Africa other than those mentioned above and South Africa, Syria, countries with a planned economy in central or eastern Europe, Yugoslavia, Bolivia, Brazil , Venezuela, Peru, Panama, Ecuador, Colombia, Iceland, Norway, Sweden, Austria, the Faroe Islands, Finland and Greenland, 09 Other destinations. (2) The refunds fixed in this Regulation shall not apply to exports :  to Spain and Portugal from the Community as constituted at 31 December 1985,  to third countries from Spain and Portugal .